        Case 2:04-cr-00333-BMS Document 120 Filed 09/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :
                                            :      CRIMINAL ACTION
       v.                                   :
                                            :      No. 04-333-1
                                            :
STEVEN HIGHT                                :

                                           ORDER

       AND NOW, this 22nd day of September 2020, upon consideration of Defendant’s Motion

For Sentence Reduction Pursuant to 18 U.S.C. § 3582(c), the Government’s response, and for the

reasons provided in this Court’s Memorandum dated September 22, 2020, it is ORDERED that:

       1. The motion (Document No. 111) is DENIED.

       2. Defendant’s initial compassionate release motion (Document No. 107) is DENIED as

            moot.

       3. Defendant’s request seeking imposition of fine deferred (Document No. 113) is

            DENIED.

       4. IT IS FURTHER ORDERED that the United States shall respond to Defendant’s

            outstanding Motions to Vacate/ Set Aside/ Correct Sentence under 28 U.S.C. § 2255

            (Document Nos. 99 and 103) no later than Friday, October 9, 2020.


                                            BY THE COURT:



                                            __/s/ Berle M. Schiller_____________
                                            Berle M. Schiller, J.
